956 A.2d 33 (2008)
In the Matter of Charles M. RUST-TIERNEY, a Member of the Bar of the District of Columbia, Court of Appeals Bar Registration No. 370925.
Nos. 07-BG-732, 08-BG-562.
District of Columbia Court of Appeals.
September 4, 2008.
BEFORE: GLICKMAN and THOMPSON, Associate Judges; and SCHWELB, Senior Judge.

ORDER
PER CURIAM.
On consideration of the affidavit of Charles M. Rust-Tierney, wherein he consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia Court of Appeals, which affidavit has been filed with the Clerk of this Court, the report and recommendation of the Board on Professional Responsibility with respect thereto, it is this 4th day of September, 2008,
ORDERED that the said Charles M. Rust-Tierney is hereby disbarred by consent effective forthwith. The effective date of respondent's disbarment should run, for reinstatement purposes, from the date respondent files his affidavit pursuant to D.C. Bar Rule XI, § 14(g). It is
FURTHER ORDERED that Bar Counsel's petition for discipline based upon respondent's guilty plea agreement in the United States District Court for the Eastern District of Virginia (BDN: 185-07), and respondent's reciprocal discipline matter imposed by the Virginia State Bar Disciplinary Board (BDN: 209-08), are hereby dismissed as moot, without prejudice to Bar Counsel's reinstating a reciprocal discipline proceeding if respondent seeks reinstatement to the District of Columbia Bar while his license to practice law in the Commonwealth of Virginia is still revoked.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the Court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights and responsibilities of disbarred attorneys and the effect of failure to comply therewith.